Title: To George Washington from William Heath, 10 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands,, May 10. 1782.
                        
                        I was the last evening honored with yours of the 8th.
                        As your Excellency by your letters of January last committed the case and direction of the recruiting service
                            in the eastern states to general Lincoln, Huntington, colonel Olney, &c. I have never had any official knowledge
                            of the regulations which have been established, or what methods have been pursued, nor have I ever written to the
                            authorities of the respective states on that subject, or received a line from either of them—supposing that those who were
                            particularly interested with the business would take such measures as the importance of the object required. From transient reports which I have heard, I have felt an anxiety that matters were not in that regular way I
                            could wish; which I took the liberty to hint to your Excellency and enclosed some letters I had received from captain
                            Banister. In yours of the 18th of April with which I was honored, your Excellency seemed to be of opinion that general
                            Lincoln had not made omission in any part of so important a service; but advised me to write lieutenant–colonel Badlam on
                            the subject: I accordingly wrote him on the 22d of the same month. I expected to have heard from him by the last post, but
                            did not. I wrote him again this week respecting the party of recruits which he had sent on, that such stuff—for I could call them neither men or soldiers—could be of no benefit to the service. 
                        As lieutenant-colonel Badlam was fixed at Boston and instructed by general Lincoln, who was authorized by
                            your Excellency for the purpose, I doubt the propriety of my calling him away. If you should think proper to order him on,
                            another field officer can be sent—and I think the service will be promoted by sending one to Springfield. Captain
                            Banister continues there at present, and I believe transacts the business with fidelity; but the committee men and others
                            who hire the men are so importunate with the superintendent to get such passed as they present, that very great resolution
                            and decision are necessary to stem impositions. I think it will be necessary, also, from the tenor of the resolutions of
                            the commonwealth, to have an officer (a captain) at Worcester, and another at Wells, and that five or six subalterns, and
                            as many trusty serjeants should be immediately sent from the army to march on the recruits. This I beg leave to submit to
                            your Excellency’s consideration.
                        I am sorry to hear that the difficulties complained of in the issues of provisions, are in the contract. The
                            uneasiness of the army is very great, and cannot fail to prove injurious to the service. Inclosed is a letter which I
                            received yesterday from lieutenant-colonel Fernald, in which he requests me to represent the matter to your Excellency. I
                            think the contractors weighing the provisions to regiments in one, or as few draughts as possible, is really injurious; it
                            is not practised in any service. This mode was adopted by them early in the winter, but by a peremptory order I obliged
                            them to weigh in as many draughts as there were companies., Colonel Swift informed me yesterday that the Connecticut line
                            meet with great difficulty in obtaining their provisions—sometimes they draw at West-point, and sometimes at the landing
                            below their cantonments—Nor do they know certainly where they are to draw until they send to see; this uncertainty
                            occasions delay, inconvenience and irregularity.
                        Another detachment of recruits called here this morning on their way to Philadelphia for the Rhode–island
                            regiment. The whole of those I have seen for that regiment are fine fellows as ever I saw—neither old
                            country men, negroes, old men, or boys, among them.
                        I know not what can be done with the two french deserters, unless they are sent on to Philadelphia by some
                            party going on—if it should meet your Excellency’s approbation. I have the honor to be With the highest respect, Your
                            Excellency’s Most obedient servant,
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Highlands April 22d 1782
                            
                            Captain Banister who has for some time been employed in superintending at Springfield to receive and
                                forward Recruits, has lately written me, that the new Recruits were coming in, and that he had received no
                                instructions respecting them nor did he know of any other Officer being appointed for the purpose. I apprehend Major
                                General Lincoln, when he was at Boston, gave every necessary order & instruction, for the execution of this
                                important business in the several parts of the Commonwealth; I am the more confirmed of this, as I am informed, that
                                he had fixed you at Boston. I have never seen the resolutions of the State respecting the raising the Recruits. If
                                General Lincoln has given you the necessary orders, you have only to pursue them with the utmost attention, and push on
                                the Recruits as fast as possible. If Officers are not appointed at the other places of Rendezvous, nor you instructed
                                on that head, please give me the earliest intimation of it, that such measures may be immediately adopted as the
                                service may require. the necessary steps may have been taken altho Captn. Banister was not apprised of it when he wrote
                                me. I hope care has been taken in the act of the State to prevent old men, Children, Prisoners of war, or deserters
                                being sent on—the engageing and sending on such is only throwing away the money & often with the addition of
                                cloaths and arms by desertions to the enemy. I am with great regard Dear Sir Your Obedt Servt
                            
                                W. Heath
                            
                        P.S. please inform me what mode is adopted for marching on the Recruits to the Army.
                        
                     Enclosure
                                                
                            
                                Sr
                                
                                    Hampshire Hutts 9th May 1782
                                
                            
                            Necessity obliges me to look up to your Honor as the patron of the Officers and soldiers under your
                                immediate command in particular the Regiment which I am at present so unhappy as to command—the matter which I would
                                begg leave to lay before your Honor is with respects to their sufferings for the want of Provisions, I wrote to My
                                Lord Stirling some days since but have receiv’d no answer from his Honor nor redress and the complaints of the Regt
                                are increasing hourly, I cannot say that the methods now taking are not the best in a systematical way to redress
                                past Grevances; but in the present sufferings it is somewhat simmilar to the preaching a philosophical Lecture to an
                                Audience on the quality and effects of cold water when the Church is in flames; however trifleing these matters may
                                appear in themselves, they are essential in the scale, the Commisary will not weigh provisions to
                                Companies nor any other way than to whole Regiments and in as few Draughts as possible and allows no Fret (or wastage)
                                and takes out all the Tallow or kidneys tallow at least, which leaves the greater proportion of bones, which as the
                                beef is commonly drove from the eastern States must be poor at best by the time it arrives here and consequently the
                                proportion of bones is very considerable allowing the kidneys to be delivered as beef that by the time the soldier
                                receives his allowance he does not receive more than half a pound of meat and can your honor suppose that a soldier
                                can live on that allowance with nothing to eat with it but bread except he steals it? it would make an essential adds in the allowance in case it was fat beef for Instance if a fat ox weighs
                                one thousand Pounds allowing a proportion of two hundred weight of bones the proportion of bones is but one fifth
                                part; but supposing the same ox weighs but six hundred Pounds there the proportion of bones is one third part; I would
                                wish not to be too tedious but would pray your honor to represent the matter to His Excellency and would begg the
                                favor to use your influence that some method may be adopted for a temporary relief till some General plan may be
                                pointed out. I suppose that when the proposition was made for a regular representation of those matters
                                that the present complaints did not exist—the 10th Regt are out of Provision nearly half their time and inasmuch as
                                they are very patient at present it affects my feelings more than if they were clamorous—The Issuing Commisary at the
                                Village will Issue in no other than to whole Regts and at one draught if in his power—I sent my own order to him which
                                he refused to deliver upon and wrote me on the back of it as your honor will see if you will be
                                pleased to read it—I am obliged to suspend the drilling or Disciplining the Regt for want of provisions to suport
                                nature.
                            I begg your Honor to excuse interlining as I had not time to Copy. I am with every sentiment of esteem and
                                Respect your Honors Most Obedient servant
                            
                                Tobias Fernald Lt Colo.
                            
                        
                        
                    